427 F.2d 1368
UNITED STATES of America, Appellee,v.Jerry Sherman JACKSON, Appellant.
No. 13692.
United States Court of Appeals, Fourth Circuit.
Argued May 5, 1970.Decided Aug. 6, 1970.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins; Sidney L. Christie, Judge.
R. Michael Tatterson, Fairmont, W. Va.  (Court-appointed counsel), for appellant.
Paul C. Camilletti, U.S. Atty., for appellee.
Before SOBELOFF and CRAVEN, Circuit Judges, and RUSSELL, District judge.
PER CURIAM:


1
Perceiving no error in the judgment of conviction, it is hereby


2
Affirmed.